Hutcheson, Justice,
dissenting. I can not concur in the opinion of the majority of the court. The cardinal rule for the construction of wills is to ascertain the intention of the testator. *18Courts are commanded to seek diligently for this intention, and to this end may transpose sentences or clauses, change connecting conjunctions, or even supply omitted words, in cases where a clause as it stands is unintelligible or inoperative and the proof of intention is clear and unquestioned. When the testamentary purpose is determined, it must be given effect, unless it contravenes some positive rule of law. Code of 1933, § 113-806. In ascertaining the intention of a testator, we must look to the entire will, and not to fragmentary portions of the document. The majority opinion correctly applies the limitation of item 3 of the will to the trust estate created by item 2. It was the manifest purpose of the testator that the property devised to his wife for life should go to his children at her death, but that it should pass to them subject to all of the restrictions and limitations imposed by item 3 upon the properties willed directly to them.
Item 3, which is the controlling provision of the will, in substance provides that the residue of the estate of the testator shall be divided equally, share and share alike, among his children, that one half of the entire share of each son “ shall be paid over to him” when he arrives at his majority, and that the balance “shall be paid over to him” when he arrives at the age of thirty-one years. No power of disposition is given to the daughters. The property passing to each son, however, when it is paid over to him, is “to be used and disposed of by him during-his life as he may see proper.” Immediately following this provision of item 3 the will directs the disposition to be made of the property which becomes vested in possession to the sons in the event either of them dies without issue or lineal heirs then living. Construing this provision of the will in its entirety, as must be done to arrive at the true purpose of the maker, the testamentary intention is plain. The language used clearly discloses the purpose of the testator to create in each son a life-estate in the property “paid over to him,” with remainder over to the surviving brothers and sisters of such son in the event he should die without issue or lineal heirs living at the time of his death, but that such son should have the unrestricted right to use and dispose of the property during his life. This construction is fortified by the provisions of item 5. While the language there used is somewhat loose, it clearly demonstrates the intention of the maker of the will that his property shall be held in *19his family to the exclusion of any spouse of any son or daughter. It can not be said, however, that the loosely drawn restriction embodied in item 5 limits the power of disposition expressly granted to the sons by item 3. It is my opinion, construing the will in its entirety, that Hugh M. Comer Jr. took only a life-estate in the property which passed to him under item 3 of the will, but that the will vested in him an absolute power of disposition which enabled him to convey the fee in such property to his wife. I think his deed to his wife operated to vest in her the absolute title to all of the property of which Hugh M. Comer Jr. was then possessed under item 3 of the will.
I do not think, however, that the unrestricted power of disposition extended to his remainder interest in the property willed to the widow of the testator for life. As to this property, I think the remainder interest which became vested in Hugh M. Comer Jr. was divested upon his death, never having become vested in possession, and that it passed to his brothers and sisters, or their children upon the death of the life-tenant. It seems clear to me that the power of disposition which item 3 gave to the sons extended only to the property “paid over” to them pursuant to that item, and that it was never the intention of the testator that it should extend to the property which formed the trust estate set apart for the use and benefit of the widow during her life. The fact that Hugh M. Comer Jr. was already thirty-one years of age when the will was executed does not require a contrary holding. Eather does it strengthen the view just expressed, since the property willed to the wife for life under item 2 was the only property which would not at once be “paid over” to this son.
I can not agree to the interpretation of item 3 as set forth in the majority opinion, that the contingency under which the share of a son should pass to his surviving brothers and sisters must have arisen before or at the time of the death of the testator. Construing the will in its entirety, as should be done, a contrary testamentary intent plainly appears. It is my opinion that the widow of Hugh M. Comer Jr. is entitled to the property which he deeded to her'and the possession of which was then vested in him. Since it appears that Hugh M. Comer Jr. died before the death of the widow of the testator, I am of the opinion that neither the deed executed by him to his -wife, nor his will, could operate .to pass any *20title to the property then held by the widow of the testator which had never vested in possession in him. The widow of Hugh M. Comer Jr. has no interest in this fund. In view of what has been said, it is not necessary to make any reference to the will of John D. Comer, or to any possible effect which his will may have had upon the interests of the parties here involved.
I am not unmindful of the well-established principle of law that a vested-remainder interest is ordinarily subject to conveyance. I think, however, that the vested-remainder interest of Hugh M. Comer Jr. in the trust estate was subject to be divested upon his dying without lineal descendants. It seems undisputed that he did die without lineal descendants. There can be no serious contention that the adopted child is a lineal descendant. In so far as the petition sought to assert the right of Mrs. Hugh M. Comer Jr. to the property disposed of by item 3 of the will of Hugh M. Comer Sr., it stated a good cause of action; but in so far as it sought to assert her right to the property dealt with in item 2 of the will, it was subject to the demurrer interposed. Since the judgment of the court sustained a general demurrer and dismissed the petition, it may be that the judgment should be reversed. But direction should be given to determine the respective rights of the, parties litigant in accordance with what seems to me to be the clear intent and purpose of the testator.